       Case 1:20-cr-00388-DLC Document 133 Filed 04/15/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA               :                20cr388-1(DLC)
                                       :
               -v-                     :                     ORDER
                                       :
MARIO REYNOSO-HICIANO,                 :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

      A sentencing is scheduled to occur on May 7, 2021 at 3:00

PM.   The defendant is incarcerated.       Due to the COVID-19

pandemic, the defendant may have the option of appearing in

court or through a videoconference.        If, due to the increase in

demand for videoconference proceedings, a videoconference is not

available it may be possible to arrange for a telephone

conference.    Accordingly, it is hereby

      ORDERED that defense counsel shall respond to the following

two questions by 5:00 PM on April 29, 2021:

        1) Does the defendant consent to have the proceeding
           occur as a videoconference?

        2) If a videoconference is unavailable, does the
           defendant consent to have the proceeding occur as a
           telephone conference?
         Case 1:20-cr-00388-DLC Document 133 Filed 04/15/21 Page 2 of 2



     If the defendant consents to either option, please complete

and file on ECF the written consent form attached to this Order

if it is feasible to do so.

Dated:       New York, New York
             April 15, 2021

                                     __________________________________
                                               DENISE COTE
                                       United States District Judge




                                       2
